ROBERT H. ANDERSON, Circuit Judge.
This cause having come on before me for hearing on appeal from the municipal court of the city of Miami, and this court having considered the record on appeal and the argument of counsel, and it appearing that the appellant was arrested without warrant by a police officer of the city of Miami for alleged traffic violations, which violations were not committed in the presence of the said arresting officer, and it further appearing that the appellant made timely motion to quash the said charges, which motion was erroneously denied by the municipal court.
It is, therefore, ordered and adjudged that the order of the municipal court of the city of Miami, in denying the appellant’s motion to quash the charges, is reversed, and the judgment and sentence of the municipal court are vacated, set aside and declared to be null and void.
The undersigned hereby consent to the entry of the foregoing order of reversal.
Gene Essner Attorney for Appellant
Douglas R. Gardner Attorney for City of Miami, Appellee